Pee Cueiam,
The question involved in this appeal is correctly stated by the appellant’s counsel as follows: “Is the property of the husband liable to execution on a judgment recovered against a wife for tort, the husband not being .a party defendant to the action?” After an elaborate discussion of the legislation *228bearing upon the question the learned court below concluded that it is not, and in that conclusion we fully concur. We call attention, however, to a matter of practice which seems to be worthy of notice. The defendant in the judgment and execution was Catherine Pepple. The petitioner for the rule was her husband. It is obvious, therefore, that the rule should not have been to set aside the execution but only to set aside the levy upon the petitioner’s property. It is conceded by counsel on both sides that no further effect is to be given to the order appealed from than that. With this suggestion, and it being conceded in the appellant’s answer that the property levied upon by his direction belonged to the husband, the order is affirmed at the costs of the appellant.